374 F.2d 893
George L. WARN, Appellant,v.BROOKS-SCANLON, INC., a corporation, Appellee.
No. 21262.
United States Court of Appeals Ninth Circuit.
January 26, 1967.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
Marvin S. Nepom, Ben T. Gray, Portland, Or., for appellant.
James V. Hurley, DeArmond, Goodrich, Gray, Fancher & Holmes, Bend, Or., for appellee.
ORDER AFFIRMING
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment dismissing the action is affirmed for the reasons stated in the district court's opinion, Warn v. Brooks-Scanlon, Inc., D.C.Or., 256 F.Supp. 690.